                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA


ERIC KINSINGER, et al.,                         )
                  Plaintiffs,                   )
                                                )
               v.                               )   Civil Case No. 3:17cv643-FDW-DCK
                                                )
SMARTCORE, LLC, et al.,                         )
              Defendants.                       )


                                            ORDER

       The matter came before the undersigned for a telephonic hearing on Defendant William H.

Winn, Jr.’s claimed exemptions pursuant to N.C. Gen. Stat. § 1C-1603(e)(7). Counsel for Plaintiffs

and for Defendant Winn were both present at the transcribed March 25, 2021 telephonic hearing.

       For good cause, the parties are DIRECTED to comply with the following resolutions and

deadlines that were agreed to by counsel during the course of the telephonic hearing:

       1. Plaintiffs’ counsel is to promptly file in CM/ECF the brief and supporting exhibits that

           were emailed directly to the undersigned on March 24, 2021, but not properly filed in

           the case.

       2. Counsel for Plaintiffs and for Defendant Winn are to submit an agreed Consent Order

           for the Court’s signature with respect to Defendant Winn’s North Carolina statutory

           exemptions within ten (10) days of the telephonic hearing.

       3. Plaintiffs’ counsel is to promptly withdraw the subpoenas that were served on Defendant

           Winn and Misty Winn requesting the production of various documents in connection

           with the telephonic hearing.

       4. Following the withdrawal of the subpoenas by Plaintiffs’ counsel, Defendant Winn’s


                                                1



      Case 3:17-cv-00643-FDW-DCK Document 172 Filed 03/25/21 Page 1 of 2
          counsel is to promptly withdraw, on the record, the motions to quash and motion for a

          protective order that were filed in CM/ECF on March 24, 2021 (Docs. 166 and 168).

       5. Defendant Winn, by counsel, is to file in CM/ECF a complete and itemized listing of

          his assets that are not subject to exemption within thirty (30) days of the telephonic

          hearing.

       Given the results of the telephonic hearing and the parties’ agreed resolutions listed above,

the preparation and submission of a Memorandum and Recommendation by the undersigned to the

Court, as requested in the Court’s November 10, 2020 Order (Doc. 162), has been rendered

unnecessary.



                                                     March 25, 2021



                                                     __________________________________
                                                     Erica H. Petri, Hearing Officer Designee




                                                 2



      Case 3:17-cv-00643-FDW-DCK Document 172 Filed 03/25/21 Page 2 of 2
